Jordan, Presiding Judge.
The defendant appeals the overruling of his motion for a new trial upon conviction for simple battery. The testimony is conflicting, but under that version favorable to the State as related by the alleged victim and eyewitnesses the defendant committed an unprovoked battery on a City of Dallas patrolman. The evidence supports the verdict and the contentions of the defendant concerning error in instructing or failing to instruct the jury are without merit.

Judgment affirmed.


Deen and Clark, JJ., concur.